Citation Nr: 0123031	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  00-11 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of non-
service-connected pension benefits in the calculated amount 
of $36,813.00.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to April 
1956.

In August 1999, the New York, New York, Regional Office of 
the Department of Veterans Affairs (VA) terminated the 
veteran's non-service-connected pension benefits effective 
January 1, 1995, after it learned of additional income.  The 
instant matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1999 determination by the 
Committee on Waivers and Compromises which denied the 
veteran's request for a waiver of recovery of the overpayment 
of pension benefits.  As a result of the veteran's change in 
residence, his claims folder has been transferred to the St. 
Petersburg, Florida, Regional Office (RO).  The notice of 
disagreement was received in November 1999, the statement of 
the case was issued in April 2000, and a substantive appeal 
was received in May 2000.  Pursuant to his request, the 
veteran was afforded a Board hearing at the RO in June 2001.  


REMAND

The present case arises from the veteran's request for a 
waiver of the recovery of an overpayment of nonservice-
connected disability pension benefits in the calculated 
amount of $36,813.00.  This overpayment was created as a 
result of a retroactive termination of VA pension benefits 
when it was discovered that the veteran had been receiving 
additional income.  

It appears from the statement of the case that the veteran's 
VA pension was retroactively terminated effective January 1, 
1995.  However, in written statements as well as hearing 
testimony, the veteran has repeated indicated that he 
received his first Social Security payment in either August 
or September 1995.  The exact month of receipt of the first 
Social Security payment is not documented in the claims file.  
Since the amount of the overpayment is dependent, in part, on 
the time of first receipt of additional income, the veteran's 
contentions in this regard effectively go to the validity of 
at least a portion of the debt. 

In circumstances where a veteran raises an issue regarding 
the validity of the debt as part of the waiver application, 
the determination as to the validity of the debt is implicit 
in making a determination on the waiver application.  See 
Schaper v. Derwinski, 1 Vet. App. 430 (1991).  Moreover, in 
VAOPGCPREC 6-98 (April 24, 1998), VA's General Counsel held 
that where a veteran both challenges the validity of a debt 
and seeks a waiver of the debt, the Regional Office must 
first fully review the debt's validity and, if the office 
finds the debt valid, prepare a written decision fully 
justifying the validity of the debt.  

In light of the veteran's continuing disagreement with the 
creation of the debt, and the opinion of the VA General 
Counsel cited above, the Board believes that it may not 
properly proceed with appellate review until appropriate 
action on the validity issue has been accomplished.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The claims file should be reviewed 
and all necessary action taken to comply 
with the Veterans Claims Assistance Act 
of 2000 and implementing regulations. 

2.  The RO should contact the Social 
Security Administration and request the 
month and year of the first payment of 
benefits (as opposed to the effective 
date) under that program. 

3.  The RO should also contact the 
veteran and his representative and 
request the name and address of the 
teacher's retirement program reported by 
the veteran.  After obtaining any 
necessary consent from the veteran, the 
RO should contact any teacher retirement 
program and ascertain the month and year 
of the first payment of benefits (as 
opposed to the effective date) under such 
program.  

4.  The veteran and his representative 
should also be requested to furnish an 
updated, complete and detailed, financial 
status report.  

5.  After completion of the above, the RO 
should review the expanded record and 
recalculate the amount of any resulting 
overpayment.  A written summary of the 
manner of calculation of the overpayment 
(with specific reference to dates of 
receipt of first payments of Social 
Security and teacher's retirement and 
amounts received) should be prepared and 
made a part of the claims file.   

6.  The RO should then refer the case to 
the RO's Committee for review and 
consideration of the veteran's waiver 
request.  

7.  The veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case 
setting forth the manner of the 
calculation of the overpayment as well as 
consideration of the veteran's waiver 
request.  After they are afforded an 
opportunity to respond, the case should 
be returned to the Board for appellate 
review. 

The veteran and his representative are free to submit 
additional evidence and argument in support of the matters 
addressed by the Board in this remand. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 and Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Veterans Appeals.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).



